                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
The Hilb Group, LLC           )
                              )
and                           )
                              )
The Hilb Group of New England,)
LLC,                          )
                              )
          Plaintiffs,         )
                              )
     v.                       )        CA No. 18-00555 WES
                              )
Baruch Rabinowitz,            )
                              )
          Defendant.          )
______________________________)


                         MEMORANDUM AND ORDER

William E. Smith, Chief Judge.

     Before the Court is Defendant’s Objection, ECF No. 19, to

Magistrate   Judge    Lincoln   Almond’s   Report   and   Recommendation

(“R&R”), ECF No. 18, regarding Defendant’s Motion to Dismiss for

Lack of Personal Jurisdiction pursuant to Rule 12(b)2, Fed. R.

Civ. P., or for an order transferring the case to the Eastern

District of New York pursuant to 28 U.S.C. § 1404. ECF No. 6.        For

the reasons that follow, Defendant’s Objection is OVERRULED in

part and GRANTED in part, and the Court ACCEPTS and ADOPTS the R&R

in part and MODIFIES in part pursuant to 28 U.S.C. § 636(c).
     I. Discussion

     When a party objects to a report and recommendation, the Court

reviews the specific challenges de novo. 28 U.S.C. § 636(b)(1)(C);

see United States v. Raddatz, 447 U.S. 667, 673-74 (1980).      The

objecting party, however, is not permitted to raise new arguments

that were not raised before the magistrate judge. Paterson-Leitch

Co. v. Mass. Mun. Wholesale Elec. Co., 840 F.2d 985, 990–91 (1st

Cir. 1988).

     Here, the R&R recommended denying the Defendant’s motions.

See R&R 1.    In the Objection, Defendant alleges that the R&R is in

error because:(1)Plaintiff’s claims do not arise out of or relate

to Defendant’s Rhode Island activities; (2)Defendant did not pur-

posefully avail himself of the privileges of conducting business

in Rhode Island; (3) the “Gestalt” factors favor the Defendant;

and (4) Defendant has properly identified two key witnesses who

are unwilling to travel to Rhode Island for trial. Obj. to R&R

(“Obj.”) 2.

     The Court concludes that Defendant’s objections are without

merit.   First, contrary to Defendant’s allegations, Plaintiff’s

claim is related to Defendant’s in-forum contacts.    See Obj. 2. As

the R&R explains, for breach of contract cases, “relatedness is

established if the defendant’s contacts with the forum ‘were in-

strumental either in the formation of the contract or in its

breach.’” R&R. 8 (quoting Phillips Exeter Acad. v. Howard Phillips

                                  2
Fund, Inc., 196 F.3d 284, 289 (1st Cir. 1999)).          The Defendant is

correct that the R&R relies in part upon allegations that are

arguably not well—plead or relevant.        See R&R 9.    The R&R states

that Defendant interviewed for the job in Rhode Island, and that

the Non—Solicitation agreement in question was formed by THG-NE in

Rhode Island.     Id.   These allegations were not, however, stated in

the Complaint or supplemental filings and therefore cannot be con-

sidered a well—plead fact that the Court must accept as true. 1       See

Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 203 (1st Cir.

1994) (stating that “[the court] draw[s] the facts from the plead-

ings and the parties’ supplementary filings . . . taking facts

affirmatively alleged by plaintiffs as true.”). There was there-

fore no well-plead evidence that this was a job interview or that

the Non-Solicitation Agreement was “formed, at least on THG-NE’s

end” during this meeting.      See R&R 9.

     Even if these allegations can be considered well—plead facts,

they are irrelevant for the purposes of establishing relatedness




     1Plaintiff did not make any allegations that a job interview
or contract negotiation occurred in Rhode Island until his reply
memorandum to Defendant’s Motion to Dismiss. See Reply Memo. 12,
ECF No. 15. These allegations need not be considered because legal
memoranda are not similar to supplemental filings such as affida-
vits. See Ticketmaster, 26 F.3d at 203. The declaration made by
Joseph Padula attached to Plaintiff’s reply to Defendant’s motion
to dismiss need not be considered for the same reason. See id.
                                    3
and the R&R’s partial reliance upon them is improper. See Phillips

Exeter, 196 F.3d at 289. 2

     Nevertheless,   the   R&R   correctly   states   that   the   alleged

breach of contract occurred in Rhode Island such that the relat-

edness requirement is satisfied. See R&R 9.           The alleged breach

occurred in Rhode Island because Defendant allegedly purposefully

stole clients that belonged to Plaintiff, directly injuring Plain-

tiff in Rhode Island. 3    See Hugell v. McNell, 886 F.2d 1, 4 (1st

Cir. 1989) (stating that personal jurisdiction is proper when an

intentional and harmful action from an out-of-state defendant is

directed at the forum state, and the defendant knows that the

plaintiff will be harmed by the action in the forum state). 4       Since

the breach occurred in Rhode Island, Plaintiff’s claim arises out

of, or relates to, the Defendant’s Rhode Island activities.           See

Phillips Exeter, 196 F.3d at 289.




     2
       The job interview is not related to the formation or the
breach of the separate Non-Solicitation Agreement in question.
Moreover, a contract that was formed by the Plaintiff in the forum
state, but not by Defendant, is irrelevant for determining if the
Defendant’s contacts are related to the claim. See Phillips Exe-
ter, 196 F.3d at 289.
     3 The allegedly stolen clients’ physical presence in New York

is not relevant considering that they were maintained and serviced
from Rhode Island and the clients’ made insurance payments to the
Rhode Island office. See Compl. 9.
     4 The Non-Solicitation Agreement that Defendant signed indi-

cated that any violation of the agreement would cause “irreparable
harm” to Plaintiff, whom Defendant knew to operate in Rhode Island.
See Compl. Ex. A 2, ECF No. 1-1.
                                   4
The Court therefore modifies the R&R to exclude any language that

the contract was negotiated or formed by Defendant in Rhode Island

but overrules Defendant’s first objection. 5

     Second, Defendant purposefully availed himself to the privi-

lege of conducting business in Rhode Island.         To demonstrate pur-

poseful   availment,   the    Plaintiff   must   show   that   “defendants

voluntarily took action that made it foreseeable they might be

required to defend themselves in court in [the forum state].”

PFIP, LLC v. Planet Fitness Enter., Inc., No. Civ.04-250-JD, 2004

WL 2538489, at *7 (D.N.H. Nov. 10, 2004) (citing Jet Wine & Spir-

its, Inc. v. Bacardi & Co., 298 F.3d 1, 11 (1st Cir. 2002)).        Here,

Plaintiff demonstrated that Defendant received benefits from em-

ployment in Rhode Island, corresponded daily and extensively with

the Rhode Island office via email and telephone, relied heavily on

Rhode Island employees for job- related tasks, and visited the

Rhode Island office six times for work.          See R&R 10.   These vol-

untary actions made it foreseeable for Plaintiff to be hauled into

court in Rhode Island.       See Brian Jackson & Co. v. Eximias Pharm.

Corp., 248 F. Supp. 2d 31, 36-73 (D.R.I. 2003) (“[c]ourts in this

and other circuits have recognized . . . that Internet-based




     5Defendant’s reliance on Microfibres, Inc. v. McDevitt-
Askew, 20 F. Supp. 2d 316, 321 (D.R.I. 1998), is misplaced. See
Obj. 12. The contract in that action did not involve allegedly
stealing clients directly from a Rhode Island corporation. See
Microfibres, 20 F. Supp. 2d at 321 (emphasis added).
                                     5
contacts, such as e-mail communications, particularly when coupled

with other more traditional contacts, offer compelling grounds for

the assertion of personal jurisdiction over a non-resident defend-

ant”).   Plaintiff therefore adequately demonstrated that Defendant

purposefully availed himself of the privileges of conducting busi-

ness in Rhode Island and Defendant’s second objection is overruled.

     Third, the Defendant has not demonstrated that any of the

“Gestalt” factors weigh in his favor.   These factors include:

           (1) the defendant’s burden of appearing [in
           the forum state]; (2)the forum state’s inter-
           est in adjudicating the dispute; (3) the
           plaintiff’s interest in obtaining convenient
           and effective relief; (4) the judicial sys-
           tem’s interest in obtaining the most effective
           resolution of the controversy; and (5) the
           common interests of all sovereigns in promot-
           ing substantive social policies.

R&R 11; see also Ticketmaster-New York, 26 F.3d at 210 (“[T]he

weaker the plaintiff’s showing on the first two prongs... the less

a defendant need show in terms of unreasonableness to defeat ju-

risdiction”). Plaintiff has a strong case on the first two prongs.

Thus, Defendant must meet a higher burden in demonstrating that

the Gestalt factors weigh in his favor. See Ticketmaster-New York,

26 F.3d at 210.   Defendant has not met this burden.   See Memo. In

Supp. of Def. Mot. to Dismiss 13, ECF No. 6-1. First, he overstates

the difficulty he faces in appearing in Rhode Island, especially

when considering the ease of modern transportation.         See id.;

Pritzker v. Yari, 42 F.3d 53, 64 (1st Cir. 1994).      Conversely,

                                 6
Defendant understates the importance of Rhode Island’s interest in

adjudicating a case where a Rhode Island plaintiff is injured.

See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473(1985) (“A

State generally has a manifest interest in providing its residents

with a convenient forum for redressing injuries inflicted by out-

of-state actors.”).    Similarly, the third factor weighs in the

Plaintiff’s favor because it is plainly more convenient for Plain-

tiff to litigate in Rhode Island.      See Sawtelle v. Farrell, 70

F.3d 1381, 1395 (1st Cir. 1995). 6   Therefore, even if Defendant is

burdened by appearing in Rhode Island, as he alleges, that burden

is not so “special or unusual” that it can overcome the other two

factors that weigh in Plaintiff’s favor.    See Pritzker, 42 F.3d at

64. The “Gestalt” factors, therefore, favor Plaintiff and Defend-

ant’s third objection is overruled.

     Finally, the Court agrees that Defendant has properly iden-

tified two witnesses who are unwilling to appear in Rhode Island

for trial.   See Reply to Resp. Memo. 11, ECF No. 16.    The R&R is

therefore modified to exclude any language that implies Plaintiff

has not properly identified material witnesses who are unwilling

to travel to Rhode Island.




6
 As the R&R correctly noted, neither the fourth nor fifth “Ge-
stalt” factor have a strong impact on the analysis. See R&R 12-
3.
                                 7
     However, the Court still adopts the R&R’s decision to deny

the transfer of venue request. Defendant has not proffered evidence

strong enough to overcome the presumptive validity this Court must

give to Plaintiff’s choice of venue.       See Coady v. Ashcraft &

Gerel, 223 F.3d 1, 11 (1st Cir. 2000). Defendant complains that

two witnesses would be unwilling to voluntarily travel to Rhode

Island for trial.   See Objection 2.      But, as the R&R explains,

transferring this case to New York would merely shift the burden

from Defendant to Plaintiff, who’s principle witnesses and evi-

dentiary documents are in Rhode Island.    See R&R 14.   Such burden

shifting does not justify a transfer, particularly considering the

deference this Court must give to Plaintiff’s choice of venue.

See Eximias, 248 F. Supp. 2d at 38. (“Section 1404(a) provides for

transfer to a more convenient forum, not to a forum likely to prove

equally convenient or inconvenient.”)(citing Van Dusen v. Barrack,

376 U.S. 612, 645-46 (1964)).       The R&R’s conclusion regarding

transfer of venue is therefore not adversely impacted by Defend-

ant’s valid objection.

II. Conclusion

     For the foregoing reasons, Defendant’s Objection, ECF No. 19,

to the R&R on Defendant’s Motion to Dismiss or Request for Transfer

of Venue is OVERRULED in part and GRANTED in part.        The Court

ACCEPTS and ADOPTS the R&R in part, and MODIFIES the R&R in part,

pursuant to 28 U.S.C. § 636(c).       Accordingly, the Defendant’s

                                8
Motion to Dismiss for Lack of Personal Jurisdiction or for an order

transferring venue to the Eastern District of New York, is DENIED.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: August 2, 2019




                                9
